Citation Nr: 1536601	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

 The appellant served on active duty in the United States Army from July 2001 to February 2002, and from July 2006 to October 2007.  He had service in the Persian Gulf where he was awarded the Combat Action Ribbon and was in receipt of eminent danger pay while in a hostile area.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In an April 2014 and March 2015, the Board remanded the claim to the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional information.  The AMC continued the previous denial after both Board actions, and the claim has since been returned to the Board for review.

Regrettably, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claim must once again be remanded so that further evidentiary development of the appellant's claim may be accomplished.  The Board acknowledges that the appellant's claim has been in adjudicative status for many years and that it has been twice remanded.  However, in order to provide a full and fair adjudication of the appellant's claim, the case must once again be returned to the AMC for action.

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board finds that the Remand instructions from March 2015 have not been complied with.  That is, in the Remand, the Board specifically requested that the AMC obtain the appellant's records from the Boise Vet Center.  The record shows that instead of requesting those records, the AMC asked for the appellant's medical treatment records from the Boise VA Medical Center.  The Boise Vet Center records are of importance because they may show, per the appellant, that not only has been diagnosed with an acquired psychiatric disorder but he has also received treatment for such a condition.  As such, the Board finds that the AMC failed to obtain the information needed per the Board's remand instructions.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, in conjunction with the Court's dictates found in Stegall and D'Aries, this issue is again returned to the AMC so that the needed records may be obtained and included in the claims folder for review.  

Regarding the claim of service connection for an acquired psychiatric disorder to include depression and/or PTSD, the record shows that the appellant received the Combat Action Ribbon for services in a hostile zone while in Iraq.  It has been suggested that as a result of his service in a hostile zone, he experienced many stressful events which lead to the development of an acquired psychiatric disorder, to include PTSD.  Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2014).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the appellant service, the appellant's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy."  If the evidence establishes that the appellant engaged in combat with the enemy, as it does in this instance (through the awarding of the Combat Action Ribbon), and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2014); see also, 38 U.S.C.A. § 1154(b) (West 2014); VAOPGCPREC 12-99.

As indicated, the appellant was awarded the Combat Action Ribbon signifying that the appellant participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  After review of the evidence the Board finds that service personnel establish that the appellant served in a hostile area and was exposed to stressors consistent with service and an individual stationed in a hostile territory.  Hence, the Board finds no further verification of the appellant's stressors is necessary.  

However, despite this concession, it is still not clear from the record whether the appellant now suffers from an acquired psychiatric disorder, to include PTSD and/or depression, which may be related to or caused by service.  As such, the Board believes that the claim must be returned to the AMC so that additional medical testing may be achieved.  That is, since the record fails to provide to the Board the necessary information needed in making a determination as to whether the appellant is now actually suffering from an acquired psychiatric disorder to include PTSD and/or depression and the etiology of said disorder, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  To do otherwise would be prejudicial to the appellant and would be a breach of the VA's duty to assist an appellant with his claim before it. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the appellant and request that he identify all sources of health care treatment received since leaving the service in October 2007, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include any possible correctional facility medical records, for which all relevant records are not already in the claims folder.  The appellant should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  

The AMC should also obtain from the Boise Vet Center located at 2424 Bank Drive, Suite 100, Boise, Idaho 83705, all of the appellant's records from said Vet Center.  The AMC is reminded that the Boise Vet Center is not the Boise VA Medical Center, and that it must make a specific, in writing, request from said Center.  

If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2014). 

2.  Only after all of the appellant's state, federal, private, and VA medical records have been obtained and included in the claims folder for review, the AMC should schedule the appellant for a VA psychiatric examination.  The examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant or nurse, and the doctor must assess whether the appellant now suffers from any type of psychiatric disorder, to include PTSD.  

The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant. 

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any psychiatric disorder is related to or caused by his military service or whether any disorder, such as PTSD, manifested itself within the presumptive period.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant has not suffered from a psychiatric disorder at any time during the course of this appeal, or that he does not suffer from a psychiatric disorder related to or caused by service, he or she must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The appellant must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the appellant advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  A copy of the notification letter should also be sent to the appellant's local accredited representative.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).

5.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




